Citation Nr: 0933688	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for removal of tooth 
#32 (claimed as dental problems), to include as secondary to 
service-connected diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cerebrovascular accident (CVA), left hand and shoulder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for residuals of a CVA, 
left hand and shoulder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for erectile 
dysfunction, impotence (claimed as lack of sexual 
capability).

7.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

8.  Entitlement to a rating in excess of 10 percent for 
hypertension.

9.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2005 
and April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The Veteran's claims for entitlement to service connection 
for residuals of a CVA, left hand and shoulder, sleep apnea, 
and erectile dysfunction, impotence (claimed as lack of 
sexual capability), and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A September 2003 RO rating decision denied the Veteran's 
claim for service connection for removal of tooth #32; 
although properly notified of the denial, the Veteran failed 
to appeal.  

3.  Evidence associated with the claims file since the 
September 2003 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for removal of tooth #32.

4.  A September 2003 RO rating decision denied the Veteran's 
claim for service connection for myocardial infarction with 
hypertension (claimed as heart condition and CVA left); 
although properly notified of the denial, the Veteran failed 
to appeal.  

5.  New evidence associated with the claims file since the 
September 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a CVA, left hand and 
shoulder, and raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a CVA, left hand and shoulder.

6.  Evidence of record does not demonstrate that PTSD was 
incurred as a result of any established event, injury, or 
disease during the Veteran's period of active service; the 
claimed in-service stressful experiences have not been 
verified; nor was a psychosis present within one year after 
the conclusion of his period of active duty.  

7.  Competent medical evidence demonstrates that the 
Veteran's service-connected diabetes mellitus, type II, has 
been controlled with oral hypoglycemic agents and a 
restricted diet.  There is no medical evidence of required 
restrictions on his activities due to diabetes or the use of 
insulin.

8.  Hypertension is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominately 
200 or more. 


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision that denied the 
Veteran's claim for service connection for removal of tooth 
#32 is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  As evidence received since the RO's September 2003 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for removal of tooth 
#32 are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The September 2003 RO rating decision that denied the 
Veteran's claim for service connection for myocardial 
infarction with hypertension (claimed as heart condition and 
CVA left) is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

4.  As evidence received since the RO's September 2003 denial 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for residuals of a CVA, left 
hand and shoulder, are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).
5.  PTSD was not incurred in or aggravated by active service, 
nor may service incurrence of a psychosis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).

6.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2008). 

7.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in May 2005, May 2006, July 2006, November 2006, June 
2007, and July 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a statement of the case was issued in March 2006 
and a supplemental statement of the case was issued in 
October 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2006, July 2006, and November 
2006 correspondence.  A recent decision from the Court 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Notice under Vazquez-Flores was 
provided the Veteran in July 2008 correspondence and the 
claims were reviewed thereafter in the October 2008 SOC.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  With regard to the issues of whether new and 
material evidence was submitted to reopen the claims for 
service connection for removal of tooth #32, and for 
residuals of a CVA, left shoulder and left hand, the Veteran 
was provided Kent notice in a letter dated in May 2005.

A rating action in March 2000 denied the Veteran service 
connection for PTSD.  Although notified of that decision, he 
did not file a timely appeal.  In May 2006, the Veteran again 
requested service connection for PTSD.  Although the issue 
was initially characterized as whether new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, the RO adjudicated the issue on a de 
novo basis.  A de novo review of the evidence requires a less 
stringent standard of review than a case involving new and 
material evidence.  The Board will also review the evidence 
on a de novo basis.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  



New and Material Evidence - Dental

In a September 2003 rating decision, the RO denied service 
connection for the removal of tooth #32 on a direct basis.  
The evidence of record in September 2003 included the 
Veteran's service treatment records, VA treatment records 
dated from August 1998 to September 2003, and unrelated VA 
examinations.  

Service treatment records showed that on April 23, 1970, the 
Veteran had surgery for the removal of an impacted tooth 
(#32).  VA medical records for this period revealed no 
treatment for dental problems.

The September 2003 rating action denied service connection 
for removal of tooth #32 because the evidence did not show 
tooth #32 was removed as a result of combat, trauma, or 
osteomyelitis of the maxilla or mandible.  

Evidence added to the claims file since the September 2003 RO 
denial of service connection for removal of tooth #32 
includes a copy of the Veteran's service personnel file, VA 
medical records from May 2004 to April 2007, correspondence 
from two dentists, a December 2006 VA examination, unrelated 
VA examinations, and written statements and testimony from 
the Veteran.  In June 2005 correspondence, Dr. M.M.B. stated 
that the Veteran was seen and treated at her clinic for 
periodontal disease and decay requiring restorations, that he 
was currently in need of a partial to replace missing 
maxillary teeth lost as a result of advanced bone loss from 
periodontal disease, and that diabetes was one factor that 
increased the risk and severity of periodontal disease.  An 
October 2006 letter from Dr. A.D. revealed that the Veteran 
was a former patient with a history of periodontal disease 
and diabetes and that the diabetes contributed to the gum 
disease and would probably continue to do so.  In his 
testimony, the Veteran said that he had periodontal disease 
and that at least one of his doctors had told him it was 
because of his diabetes and medications.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 2003 
decision, and is not cumulative or duplicative of evidence 
previously considered.  However, the correspondence from the 
Veteran's dentists are not material evidence, as they 
constitute evidence which, alone or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  The claim was 
previously denied, because the evidence did not show the 
removal of tooth #32 during service was actually the result 
of in service trauma.  The newly submitted evidence does not 
address this fact.  While the dentists have noted serious 
periodontal disease, due, in part to diabetes mellitus and 
medications prescribed for cardiovascular disease, these 
statements do not address whether the loss of tooth #32 
during service was the result of trauma.  Consequently, this 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
removal of tooth #32.  Under these circumstances, the Board 
concludes that the criteria for reopening the claim for 
service connection for removal of tooth #32 have not been 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and Material Evidence - CVA

In a September 2003 rating decision, the RO denied service 
connection for myocardial infarction with hypertension 
(claimed as heart condition and CVA left).  The evidence of 
record in September 2003 included the Veteran's service 
treatment records, VA treatment records dated from August 
1998 to September 2003, and unrelated VA examinations.  

Service treatment records revealed no cardiac complaints or 
treatment.  VA medical records showed that the Veteran 
experienced left-sided upper chest pain in August 1999 and 
that he was hospitalized in December 1999 and January 2000 
for a CVA.  A magnetic resonance imaging (MRI) scan showed a 
right pontine stroke with residual left-sided motor weakness.  
He later received pool therapy for left-sided strengthening.  
In August 2001 he still had left-sided weakness as a result 
of his CVA.

The September 2003 rating action denied service connection 
for myocardial infarction with hypertension (claimed as heart 
condition and CVA left) because this disorder neither 
occurred in nor was caused by service.  

A rating action in July 2005 awarded the Veteran service 
connection for hypertension.

Evidence added to the claims file since the September 2003 RO 
denial of service connection for myocardial infarction with 
hypertension (claimed as heart condition and CVA left) 
includes a copy of the Veteran's service personnel file, VA 
medical records from May 2004 to April 2007, VA examinations 
dated in June 2005 and December 2006, unrelated VA 
examinations, and written statements and testimony from the 
Veteran.  The June 2005 VA examiner found that the Veteran's 
heart disability was less likely than not caused by his 
diabetes because the CVA had preceded the diagnosis of 
diabetes.  However, the August 2006 VA examiner noted that 
the Veteran's TIA/stroke was related to his service connected 
hypertension which was secondary to his service connected 
diabetes mellitus.  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 2003 
decision, and is not cumulative or duplicative of evidence 
previously considered.  The August 2006 VA examiner's opinion 
that the Veteran's cardiac disease was related to his 
diabetes is "material" evidence, as it constitutes evidence 
which, alone or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, i.e., a medical opinion on whether 
the Veteran might be entitled to service connection for a CVA 
secondary to his service-connected hypertension or diabetes 
mellitus.  Consequently, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for residuals of a CVA, left hand and shoulder.  
Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a CVA, left hand and shoulder, have been met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the appellant was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the appellant was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service), the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the appellant did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
appellant's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

PTSD

As noted above, the Board will undertake a review of this 
issue on a de novo basis.  

Service treatment records failed to show any complaints of or 
treatment for a psychiatric disorder.  A copy of his DD 214 
showed that the Veteran received several medals for his 
service in the Republic of Vietnam as an armorer supply 
specialist from January 1969 to January 1970, but did not 
show that he had been in combat.  

Post service, a September 1998 VA medical record revealed 
that the Veteran denied current PTSD symptoms as he was no 
longer bothered by memories or dreams.  

A December 1999 VA neuropsychology consultation after the 
Veteran's CVA surgery noted a history significant for 
substance abuse, but made no observations or findings related 
to a diagnosis of PTSD or the possibility of in-service 
stressors in the Veteran's past.  

A February 2000 VA clinic record noted that the Veteran asked 
about the PTSD program, but the physician wrote that it was 
unclear why the Veteran wanted to go to the PTSD program as 
he denied nightmares, flashbacks, and persistent thoughts 
about bad experiences.  The examiner and Veteran discussed 
other options for treatment of depression.  

A March 2000 VA mental health assessment consultation noted 
that the Veteran had been referred for evaluation of 
depression and that he had had a few combat nightmares, but 
not recently, was hypervigilant, had intrusive thoughts, and 
had been a helicopter door gunner in service.  In April 2000, 
the Veteran reported that his depression was secondary to his 
health problems.  

A November 2001 and subsequent VA medical records noted the 
Veteran received psychotherapy for depression after CVA and a 
history of alcohol dependence.  

A May 2002 VA behavioral medicine treatment record noted the 
Veteran's deep depression since January 2000.  According to 
this record, he spoke about his stroke and its after effects, 
but did not refer to his time in the service or to PTSD. 

A September 2006 and subsequent VA records noted the 
Veteran's participation in a semi-monthly and 
psychoeducational PTSD group.  An October 2006 VA psychiatric 
clinic record also noted the Veteran's participation in 
psychotherapy for a diagnosis of depression after CVA, PTSD, 
and chronic pain.  

The Veteran never responded to RO correspondence dated in 
October 1999 and May 2006 to provide details related to his 
alleged in-service stressors.  He has never completed a PTSD 
questionnaire as requested in the latter letter.  In June 
2009, he presented personal testimony regarding his in-
service stressor events.  As noted above, the Veteran said 
that he experienced rocket attacks while working in a 
computer building and performing helicopter maintenance at 
either Qui Nhon or Tuy Hoa in 1969 at an Army base, when he 
was in Bravo Company, 117th Aviation Group, 1st Brigade.  He 
said that he was scared every day and that once one of four 
helicopters were hit and Specialist B. had to be medivaced to 
Japan and that he never saw him again (see transcript at pp. 
8-9, 19-21).  However, the Veteran also testified that he did 
not see anything, apparently meaning that he did not see 
injured Specialist B. either in a downed helicopter or being 
medivaced.  It also is not clear from his testimony whether 
the Veteran saw the four helicopters flying in formation and 
one crash after being hit by enemy fire.  More importantly, 
for purposes of verification, he could not provide an 
approximate date of occurrence for any alleged stressor 
except for the year 1969.  He conceded to the undersigned 
that his memory was "pretty bad" (see transcript at pp. 21-
22).  The Court has held that VA's "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  

Based upon the evidence of record, the Board finds that PTSD 
was not incurred as a result of the Veteran's period of 
service.  The record is clear that the Veteran was not 
diagnosed with any psychiatric disorder when in service or 
for many years after service.  According to VA medical 
records noted above, he was first treated for depression 
related to his CVA for some time before VA records began 
showing treatment for PTSD.  Moreover, these diagnoses of 
PTSD found in VA treatment records do not discuss any alleged 
in-service stressor of the Veteran and, under VA regulations, 
present an inadequate diagnosis of the claimed disability for 
purposes of service connection.  As noted above, the RO was 
unsuccessful in attempting to verify any in-service stressor 
and the Veteran's vague statements during his Board hearing 
are unavailing as they lack sufficient detail to be referred 
to either the U.S. Army and Joint Services Records Research 
Center (JSRRC) or the National Archives and Record 
Administration (NARA) for verification.  Therefore, the Board 
finds that there is no verified in-service PTSD stressor.  
The Veteran was not engaged in combat, according to his 
service records.  The Veteran's lay testimony alone cannot 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(2).  Without a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, service connection for PTSD cannot be granted.  See 
38 C.F.R. § 3.304(f).  Therefore, service connection for PTSD 
is not warranted in this case.

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
this claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating shall be assigned.  
38 C.F.R. § 4.7 (2008).

Diabetes Mellitus

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

After a review of the evidence, the Board finds that the 
record does not support the assignment of a rating in excess 
of 20 percent for diabetes mellitus, type II.  The Veteran's 
claim for a higher rating was received in March 2005.  

Numerous VA medical records were submitted in support of the 
claim.  A VA outpatient treatment record dated in November 
2004 revealed that the Veteran received diabetic management 
for obesity at a VA nutrition clinic.  A May 2005 VA 
outpatient treatment record noted that the Veteran admitted 
to not doing enough exercise and not maintaining a low 
calorie diet.  His diet and exercise regimen were discussed.  
It was noted that he was taking oral medication for his 
diabetes mellitus.  

The Veteran underwent a VA examination in June 2005.  It was 
noted that he had a restricted diet of reduced carbohydrates 
and portion sizes, but that he did not take insulin nor were 
his activities regulated.  He took oral medications for 
diabetes mellitus and saw his diabetic care provider every 
three months.  No ketoacidosis or hypoglycemic reactions were 
noted.  The diagnoses were diabetes mellitus, type II, with 
complications including peripheral neuropathy, hypertension, 
and nephropathy.  

The Veteran underwent a VA examination in August 2006; 
however, this examiner did not have access to the claims 
file.  It was noted that the Veteran took two oral agents for 
diabetes mellitus and was to follow a restricted diet.  He 
was not restricted in his ability to perform strenuous 
activities.  He told the examiner that he saw a diabetic care 
provider one to three times per month.  It also was noted 
that a recent eye examination was negative for diabetic 
retinopathy

A September 2006 VA medical record is a copy of a letter sent 
to the Veteran with laboratory test results which showed his 
hemoglobin was consistent with an average blood sugar level 
of about 160.  

In VA outpatient treatment records dated in October and 
December 2006, the Veteran related that due to other health 
problems, he was able to only do upper extremity exercises.  
He was advised to do activities as able.  A December 2006 VA 
medical record indicated that the Veteran was taking oral 
medications twice a day before meals for treatment of his 
diabetes.  

During his Board hearing, the Veteran testified that about 
six months before his doctor had told him he should think 
about taking insulin but the Veteran still had not done so 
(see transcript at pp. 22-23).

In this case, the objective medical evidence shows that the 
Veteran's service-connected diabetes mellitus has required 
oral medication and some restrictions in his diet; but 
insulin has not been added to his medications.  The competent 
medical evidence of record also does not reflect that the 
Veteran's diabetes mellitus requires "regulation of 
activities", defined in Diagnostic Code 7913 as "avoidance 
of strenuous occupational and recreational activities".  The 
Board points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor 
distinguishing a 40 percent rating from the 20 percent rating 
under Diagnostic Code 7913.  It logically follows that the 
Veteran also lacks those factors that are criteria for a 
rating higher than 40 percent, such as episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations for diabetic care.

In addition, competent medical evidence reflects that with 
the exception of the Veteran's service-connected 
hypertension, diabetic nephropathy with urinary frequency, 
peripheral neuropathy of the left foot, and peripheral 
neuropathy of the right foot, all associated with diabetes 
mellitus, the Veteran does not have any additional 
compensable diabetic complications such as diabetic 
retinopathy.  Consequently, the assignment of a separate 
disability rating for any other condition is not warranted 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  
Therefore, a rating in excess of 20 percent for diabetes 
mellitus is not warranted.

Hypertension

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Rati
ng

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008). 

After a review of the evidence, the Board finds that the 
record does not support the assignment of a rating in excess 
of 10 percent for hypertension.  The Veteran's claim for a 
higher rating was received in April 2006.  

The Veteran underwent a VA examination in August 2006.  Blood 
pressure readings were 204/114, 188/107, and 180/100.  
Diagnosis was hypertension and hypertensive heart disease.  

There are many blood pressure readings in the VA medical 
records found in the claims file.  In September 2006, for 
example, his blood pressure measured 110/78.  A three-month 
series recorded from January 2007 to April 2007 were as 
follows: 136/74, 152/98, 163/113, 153/92, 178/108, 123/66, 
and 97/53.  

During his Board hearing, the Veteran testified that he took 
blood pressure readings twice a day and that they lately 
averaged approximately 139/84 because of the medications he 
was taking (see transcript at pp. 27-28).  

Based on the evidence of record, the Board finds that the 
Veteran's hypertension has not been manifested by diastolic 
pressure readings predominately 110 or more, or systolic 
pressure readings predominantly 200 or more, the requirement 
for the next higher, or 20 percent, rating.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).  Although a few 
scattered readings have been above 110 diastolic and/or above 
200 systolic, a few scattered readings do not comprise the 
consistent trend required for a rating in excess of 10 
percent by the Rating Schedule.  The majority of consistent 
readings noted above are of diastolic readings from below 110 
diastolic and below 200 systolic; however, the Veteran is on 
continuo us medication.  Therefore, a rating in excess of 10 
percent for hypertension is not warranted.

Conclusion

The Board acknowledges the Veteran's contentions that his 
diabetes mellitus and his hypertension are more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability ratings for either diabetes 
or hypertension.  There is a three-step analysis for 
determining whether an extraschedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the Rating Schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  After a thorough review 
of the record, including the testimony of the Veteran during 
his Board hearing and the VA treatment records noted above, 
the Board is convinced that the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology 
for his diabetes and hypertension disorders during the time 
period of this appeal, and that the assigned ratings are 
adequate.  Therefore, no referral for extraschedular 
consideration is required in this case.  

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus and for a rating in excess of 10 percent for 
hypertension must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for removal of 
tooth #32, the appeal is denied.

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for residuals of a CVA, 
left hand and shoulder; to this extent the appeal is allowed.

Entitlement to service connection for PTSD is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


REMAND

The Board notes that additional development is required prior 
to appellate review of the Veteran's claims for service 
connection for residuals of a CVA, left hand and shoulder; 
sleep apnea; erectile dysfunction, impotence (claimed as lack 
of sexual capability); and entitlement to a TDIU.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159.  

In a July 2000 VA medical record it was noted that the 
Veteran had twice been denied disability benefits from the 
Social Security Administration (SSA).  A February 2003 VA 
medical record, and the Veteran's testimony during his Board 
hearing, also revealed that the Veteran had been denied SSA 
disability benefits.  He testified that he was denied these 
benefits in approximately 1999 (see transcript at p. 31).  
There is no indication in the claims file that the RO ever 
attempted to obtain the Veteran's SSA medical records to 
ascertain the basis for the denial.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Regarding the claim for a TDIU, the Board notes that the 
Veteran told the August 2006 VA examiner the reasons for his 
unemployability were hypertension, diabetes, and his heart 
disorder.  The Veteran currently is service-connected for 
seven disorders, including hypertension and diabetes, and has 
a combined rating of 50 percent.  However, there is a 
potential of other disabilities being service connected as a 
result of this remand, the issue of TDIU must be held in 
abeyance until completion of other development. 

The duty to assist includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Board notes that the June 2005 and 
the August 2006 VA examiners disagree whether the Veteran's 
heart disorder was caused by or related to his service-
connected diabetes.  On remand, the Veteran should be 
scheduled for another VA examination and opinion as to 
whether his claimed residuals of a CVA, left hand and 
shoulder, are proximately due to or the result of his 
service-connected diabetes and/or hypertension.  The Veteran 
has not had a VA examination to determine whether he is 
unemployable solely due to his service-connected 
disabilities.  Therefore, on remand, after the AMC/RO 
adjudicates the claims for service connection for residuals 
of a CVA, for sleep apnea, and for erectile dysfunction, the 
AMC/RO should schedule the Veteran for an examination and 
opinion as to his employability to assist in adjudicating his 
TDIU claim.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The claims file reflects that the 
Veteran has received medical treatment from VA's New Mexico 
Health Care System; however, as the claims file only includes 
records from those facilities dated up to April 2007, any 
additional records from these facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's 
claim(s) for Social Security disability 
benefits as well as the medical records 
relied upon concerning such claim(s).  If 
medical evidence utilized in processing 
such claim(s) is not available, that fact 
should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his claimed disorders and whose records 
are not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from VA's New Mexico 
Health Care System, from April 2007 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran is to be 
scheduled for a VA cardiovascular 
examination by a physician of his claimed 
residuals of a CVA, left hand and shoulder 
disorder.  The claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims file, and examination 
of the Veteran, the physician then should 
provide an opinion with respect to: 

	A.  Whether the Veteran has current 
residuals of a CVA, including a left hand 
and shoulder, disability; and, if so:

	B.  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's 
residuals of a CVA, left hand and 
shoulder, are related to his period of 
active service; or

	C.  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that his residuals of a 
CVA, left hand and shoulder, are 
proximately due to or are aggravated by 
his service-connected diabetes mellitus 
and/ or hypertension. 

The examiner must discuss the conflicting 
opinions of the June 2005 and August 2006 
VA examiners (see above) on whether the 
Veteran's service-connected diabetes was 
related to the onset of the Veteran's 
claimed residuals of a CVA.  All opinions 
rendered by the physician are to include 
sustainable reasons and bases to support 
the opinions.

5.  After completion of the above, the 
Veteran is to be afforded a VA general 
medical examination to determine the 
effect of the Veteran's service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Based on 
examination findings and other evidence 
contained in the claims file, the examiner 
must offer an opinion as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

7.  After completion of the above and any 
additional development deemed necessary, 
the remaining issues on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


